In re Surgitek Inc.; Bristol-Myers Squibb Co.; Natural Y Surgical Specialties; Aesthe-tech Corp.; Cabot Industries Inc.; Cooper Companies Inc.; CopperSurgical Inc.; CVI Merger Corporation; CY Sub 1987 Inc.; Markham Medical International; Medical Engineering Corp.; Sirod Corporation; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Corat, Div. “F”, No. 92-2589; to the Court of Appeal, Fourth Circuit, Nos. 96CW-2539, 96CW-2187.
Denied.
MARCUS, VICTORY and KNOLL, JJ., would grant the writ.
TRAYLOR, J., not on panel.